Citation Nr: 0915236	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to July 
1960. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The Veteran testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

In order to address the merits of the claims for service 
connection for the residuals of a head injury, the Board 
finds that additional development of the evidence is required 
in the form of a VA etiological examination and opinion.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has a reported history of intermittent episodes 
of dizziness and loss of consciousness beginning in 2004.  
See VA medical treatment record dated in September 2004.  
These episodes have been associated with loss of vision, 
numbness, and disorientation.  See VA medical treatment 
record January 2005.  His arrhythmia is reported to be 
"likely the cause of his disorientation and... TIAs [temporary 
ischemic attacks]."  See VA medical treatment record of 
January 2005.  However, a VA medical treatment record from 
January 2005 notes that the Veteran experiences "syncopal 
episodes of unknown origin," leaving some aspects of the 
Veteran's dissociative episodes unaccounted for.  Thus, it 
appears that the Veteran does suffer from a current disorder 
of dissociative episodes.

The Veteran contends that he suffers from his dissociative 
episodes due to a head injury which he received in service in 
February 1960.  See the Veteran's videoconference hearing 
testimony, pages 3-4, February 2008, and the Veteran's 
statements dated in February and June 2006.  In a letter 
dated in June 2006, his former wife has also corroborated 
this event.  The Veteran's service treatment records (STRs) 
also show that the Veteran was treated for headaches and 
dizziness at around this time.  See the Veteran's STR dated 
in February 1960.  Given the evidence of this history, the 
Board concedes that the Veteran has experienced such an event 
in service.

The Veteran states that he began experiencing dissociative 
episodes after his injury and those have continued to the 
present.  The Veteran's STRs, letters submitted by W. L., 
M.D., in June 1960, by the Veteran's friend, E. H., in August 
1960, as well as the letter from the Veteran's spouse offer 
corroboration of a change in the Veteran's behavior at around 
this time.  There is also evidence that he was experiencing 
dissociative episodes at this time.  See STR dated in June 
1960.  In July 1960, the Veteran was diagnosed with 
inadequate personality and discharged from service.  The 
Veteran is competent to offer lay evidence of experiencing 
dissociative episodes from this period to the present.

With the evidence of an in-service incident, the Veteran's 
assertion of experiencing dissociative episodes from service 
to the present, and the current evidence of dissociative 
episodes, a VA medical examination is warranted to ascertain 
to what extent the Veteran's current dissociative episodes 
may be related to his in-service injury.

Accordingly, the case is REMANDED for the following action:

1. 	Ask the Veteran to identify all 
health care providers that have 
treated, or evaluated, him for the 
residuals of his head trauma since 
service, and attempt to obtain records 
from each health care provider that he 
identifies who might have available 
records of such treatment, if not 
already in the claims file.  If 
records are unavailable and future 
attempts to retrieve the records are 
futile, notations to that effect 
should be annotated to the claims 
folder.

2.	Arrange for the Veteran to undergo a 
neurological VA examination, by an 
appropriate specialist, to determine 
the nature and extent of the residuals 
of the Veteran's head injury.  He is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences for this claim.  The 
examination should include any 
diagnostic testing or evaluation 
deemed necessary.

The medical examiner should 
acknowledge in his report that the VA 
has conceded the existence of the in-
service incident of a blow to the head 
in February 1960.

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review 
of the claims file, the examiner 
should indicate whether it is at least 
as likely as not (50 percent or more 
probable) that any current residuals 
of a head injury are related to the 
Veteran's head injury in February 
1960.  

In making this determination, the 
examiner should comment on any 
significance of the Veteran's car 
accident in which he conceded a head 
injury, as well as intercurrent post-
service issues noted in his VA medical 
treatment records such as the 
Veteran's diabetes, neuropathy, 
obesity, arrhythmia, and any other 
intercurrent causes.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion - 
such as causation, is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, the examiner should 
expressly indicate this and discuss 
why this is not possible or feasible. 

3.	Then, readjudicate the claim for 
service connection for the residuals 
of a head injury, in light of the 
additional evidence obtained since the 
June 2007 statement of the case (SOC).  
If this claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the 
file to the Board for further 
appellate consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
